DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12, 15, 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 9, 16, 18-20 of U.S. Patent No. 10882185 in view of Vu (US 20180222052 A1) and Behnisch (Kevin Behnisch, “Safe Collaboration with ABB robots: Electronic Position Switch and SafeMove”, ABB Robotics AB, October 2008).
Regarding Claim 1, the claim comprises a subset of limitations of patented Claim 1, with the exceptions of the differences of:
map, via a mapping module a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity
and:
 (i) the computer memory further stores a geometric representation of a restriction zone within the first 3D region of the workspace; and (ii) the processor is configured to, during physical performance of the activity, restrict operation of the machinery… (b) to remain within or outside the restriction zone. 
Regarding the mapping limitation, patented claim 1 discloses the limitations of, "a plurality of sensors distributed about the workspace, each of the sensors being configured to record images of a portion of the workspace within a sensor field of view, the workspace portions collectively covering the entire workspace" and further claims the limitation of "computationally generate, from the stored images, a 3D spatial representation of the workspace". One of ordinary skill in the art would reasonably conclude that the recording of images from the plurality of sensors distributed about a workspace, and further using those stored images to create a 3D representation of the workspace would be the same as mapping the workspace. Given the further limitation of "identify a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning additional space occupied by the machinery during performance of the permitted trajectories in accordance with the stored model", the limitation of map, via a mapping module a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity is not patentably distinct from the material disclosed in patented claim 1.
Regarding the limitation of (i) the computer memory further stores a geometric representation of a restriction zone within the first 3D region of the workspace; and (ii) the processor is configured to, during physical performance of the activity, restrict operation of the machinery… (b) to remain within or outside the restriction zone, Vu teaches multiple regions within the first 3D region which restrict the activity of the robot which are equivalent to a restriction zone within the first 3D region of the workspace (See at least Paragraph 65, elements 508 and 510, and Figure 5). Behnisch also teaches a zone within a larger zone or region of the workspace which restricts movement of the robot which is equivalent to a restriction zone within the first 3D region of the workspace (see at least figure annotated “Example of using a laser scanner for reducing speed and safe speed activation” on Sheet 27). Behnisch then teaches that the robot can be configured to remain within or outside the restriction zone (See at least Sheet 17, Section 4.2.1, "The main features of SafeMove are the use of Cartesian zones with additional tool centre point (tcp)-supervision, safe tcp speed and safe standstill. ... There are eight user configurable inputs for dynamic activation of different features, like safe standstill, safe Cartesian speed or a Cartesian zone". Sheets 20 and 21, Section 5.6.2, "With SafeMove it is possible to limit the workspace in different ways:	· Limit by axis configurations 	· Cartesian zone definition 	· Cartesian zone definition with tool supervision". Sheet 21, Section 5.6.3, "With SafeMove it is possible to define a Cartesian zone for the operation. ... So you should roughly define your safe zones in the layout and later on define the x,y,z coordinates for the Cartesian zone definition". Sheet 23, Section 5.7.1, "Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator" and associated figure. Associated figure shows that a defined zone, color coded green, can be inverted in the "EPS Wizard" by selecting the "Invert" checkbox. By either leaving the "Invert" checkbox deselected, or selecting it and inverting a single or plurality of axis ranges, the robot motion may be restricted to alternatively stay within or outside of a defined region. See also Sheets 23 and 24, Section 5.7.2 and associated Figures which further discusses and illustrates using logical combinations of axes and Boolean algebra to alternatively restrict robot motion to stay within or outside of a defined region). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine a restriction zone within the first 3D region which restricts the motion of the robot to within or outside it in order to increase the performance of the machine by truncating the potential occupancy envelope of the machinery for a particular application (See Paragraph 30, “Safety-rated soft-axis and rate limitations can also be used to limit the envelope of the robot to improve performance of the system”.)
Regarding Claim 2, the claim comprises the limitation wherein the processor is configured to identify a pose and trajectory of the machinery based at least in part on state data provided by the machinery whereas patented Claim 3 patent contains the limitation of a “region”, rather than a “pose and trajectory.
Regarding identifying a pose and trajectory, Vu discloses that “the region corresponding to the machinery” may be identified “at least in part on state data provided by the machinery”, and that identifying the pose and trajectory may be inherent to identifying the region (See at least paragraph 57, “A robot state determination module (RSDM) 420 is responsive to data from sensors 102 and signals from the robot 402 and/or robot controller 407 to determine the instantaneous state of the robot. In particular, RSDM 420 determines the pose and location of robot 402 within workspace 400; this may be achieved using sensors 102, signals from the robot and/or its controller, or data from some combination of these sources. RSDM 420 may also determine the instantaneous velocity of robot 402 or any appendage thereof; in addition, knowledge of the robot's instantaneous joint accelerations or torques, or planned future trajectory may be needed in order to determine safe motion constraints for the subsequent cycle as described below. Typically, this information comes from robot controller 407, but in some cases may be inferred directly from images recorded by sensors 102 as described below”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute identifying a region with a pose and trajectory, as that information similarly “may be needed in order to determine safe motion constraints” as taught by Vu (see above).
Regarding Claim 3, the claim comprises the same limitation of patented Claim 4. 
Regarding Claim 4, the claim comprises the same limitation of patented Claim 5. 
Regarding Claim 12, the claim comprises the same limitation of patented Claim 9. 
Regarding Claim 15, the claim comprises a subset of limitations of patented Claim 16, with the exceptions of the differences of:
computationally mapping a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity
and:
 electronically storing a geometric representation of a restriction zone within the first 3D region of the workspace; 
as well as:  
restricting operation of the machinery in accordance with a safety protocol… whereby the machinery remains within or outside the restriction zone. 
Regarding the mapping limitation, patented claim 16 discloses the limitations of, " a plurality of sensors distributed thereabout, each of the sensors being configured to record images of a portion of the workspace within a sensor field of view, the workspace portions partially overlapping with each other" and further claims the limitation of "computationally generating, from the stored images, a 3D
spatial representation of the workspace". One of ordinary skill in the art would reasonably conclude that the recording of images from the plurality of sensors distributed about a workspace, and further using those stored images to create a 3D representation of the workspace would be the same as mapping the workspace. Given the further limitation of "computationally identifying a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning additional space occupied by the machinery during performance of the permitted trajectories in accordance with the stored model", the limitation of computationally mapping a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity is not patentably distinct from the material disclosed in patented claim 16.
Regarding the limitation of electronically storing a geometric representation of a restriction zone within the first 3D region of the workspace, Vu teaches (i) multiple regions within the first 3D region which restrict the activity of the robot (See at least Paragraph 65, elements 508 and 510, and Figure 5). Behnisch also teaches a zone within a region of the workspace which restricts movement of the robot (see at least figure annotated “Example of using a laser scanner for reducing speed and safe speed activation” on Sheet 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine a restriction zone with the first 3D region of the workspace to further limit the motion of the robot and consequently increase the safety provided by the safety system. Static areas where the robot should not enter are often present, and restricting the robot to stay within or outside of an area is a well-established solution in the art. 
Regarding the limitation of restricting operation of the machinery in accordance with a safety protocol… whereby the machinery remains within or outside the restriction zone, Behnisch teaches this limitation explicitly (see at least Sheet 23, Paragraph 5.7.1, “Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator” and unlabeled figure on same sheet depicting a menu for defining up to a 3-axis  zone to restrict robot motion to stay either inside or outside the defined zone).
combine the first 3D region with a restriction zone which restricts robot motion to stay either inside or outside a defined zone to increase the safety of the safety system by ensuring the robot does not enter areas predetermined to be undesirable for the robot to enter.
Regarding Claim 26, the claim comprises the same limitation of patented Claim 18. 
Regarding Claim 27, the claim comprises the same limitation of patented Claim 19. 
Regarding Claim 28, the claim comprises the same limitation of patented Claim 20.
 
Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the stored images" in the third paragraph of each claim and “the interval” in the fifth paragraph of each claim. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2 - 14 depend from claim 1 and thereby inherit the deficiencies of claim 1 discussed above. Therefore, claims 2 - 14 are rejected under the same logic as claim 1 above. 
Claims 16 - 28 depend from claim 15 and thereby inherit the deficiencies of claim 15 discussed above. Therefore, claims 16 - 28 are rejected under the same logic as claim 15 above. 
Claims 4 and 18 recite the limitation “wherein the state data is not safety-rated” but the preceding claim from which they depend from (Claims 3 and 17 respectively) recite, “wherein the state data is safety-rated”. Additionally, as claimed, the state data is still communicated over a safety-rated communication protocol. For the purposes of further examination, Examiner has read these claims to instead depend from Claims 2 and 16 respectively.

Claim Rejections - 35 USC § 103
Examiner has addressed the claims below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 8 – 19, and 22 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US 20180222052 A1) in view of Behnisch (Kevin Behnisch, “Safe Collaboration with ABB robots: Electronic Position Switch and SafeMove”, ABB Robotics AB, October 2008).
Regarding Claim 1, Vu teaches:
a safety system for enforcing safe operation of machinery performing an activity in a three-dimensional (3D) workspace (see at least Claim 1, “A safety system for enforcing safe operation of machinery performing a planned activity in a three-dimensional (3D) workspace, the planned activity comprising a plurality of permitted trajectories executed by the machinery”), the system comprising: 
a computer memory for storing (see at least Claim 1, “a computer memory for storing”) (i) a model of the machinery and its permitted movements (see at least Claim 1, “(ii) a model of the machinery and the plurality of permitted trajectories executed by the machinery during performance of the planned activity”) and (ii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human (see at least Claim 1, “(iii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human”); and 
a processor configured to (see at least Claim 1, “and a processor configured to”): 
computationally generate, from the stored images, a 3D spatial representation of the workspace (see at least Claim 1, “computationally generate, from the stored images, a 3D spatial representation of the workspace”); 
map, via a mapping module, a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace (see at least Claim 1, “identify a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace” and Paragraph 22, “an analysis module 342 registers the images in frame buffers 335 and analyzes them to classify regions of the monitored workspace 100. The result of the classification may be stored in a space map”) augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity (see at least Claim 1, “augmented by a 3D envelope around the machinery spanning additional space occupied by the machinery during performance of the permitted trajectories in accordance with the stored model”); and 
identify a second 3D region of the workspace corresponding to space occupied or potentially occupied by a human within the workspace augmented by a 3D envelope around the human corresponding to anticipated movements of the human within the workspace during the interval (see at least Claim 1, “identify a second 3D region of the workspace corresponding to space occupied, or potentially occupied, by a human within the workspace within a predetermined future time”), wherein: 
the computer memory further stores a geometric representation of a restriction zone within the first 3D region of the workspace (See at least Paragraph 65, elements 508 and 510, and Figure 5); and 
(ii) the processor is configured to, during physical performance of the activity, restrict operation of the machinery (a) in accordance with a safety protocol based on proximity between the first and second regions and (See at least Claim 1, “restricting the activity of the machinery in accordance with the safety protocol based on proximity between the first and second regions)
Vu does not explicitly teach (b) to remain within or outside the restriction zone, though Vu does teach in Paragraph 5, “In recent years, robot manufacturers have also introduced so-called “soft” axis and rate limitation systems—safety-rated software that constrain the robot to certain parts of its range of motion as well as to certain speeds” and further in Paragraph 30 that, “Safety-rated soft-axis and rate limitations can also be used to limit the envelope of the robot to improve performance of the system”. Behnisch explicitly teaches one of these existing systems which causes the motion of the robot (b) to remain within or outside the restriction zone (See at least Sheet 17, Section 4.2.1, "The main features of SafeMove are the use of Cartesian zones with additional tool centre point (tcp)-supervision, safe tcp speed and safe standstill. ... There are eight user configurable inputs for dynamic activation of different features, like safe standstill, safe Cartesian speed or a Cartesian zone". Sheets 20 and 21, Section 5.6.2, "With SafeMove it is possible to limit the workspace in different ways:	· Limit by axis configurations 	· Cartesian zone definition 	· Cartesian zone definition with tool supervision". Sheet 21, Section 5.6.3, "With SafeMove it is possible to define a Cartesian zone for the operation. ... So you should roughly define your safe zones in the layout and later on define the x,y,z coordinates for the Cartesian zone definition". Sheet 23, Section 5.7.1, "Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator" and associated figure. Associated figure shows that a defined zone, color coded green, can be inverted in the "EPS Wizard" by selecting the "Invert" checkbox. By either leaving the "Invert" checkbox deselected, or selecting it and inverting a single or plurality of axis ranges, the robot motion may be restricted to alternatively stay within or outside of a defined region. See also Sheets 23 and 24, Section 5.7.2 and associated Figures which further discusses and illustrates using logical combinations of axes and Boolean algebra to alternatively restrict robot motion to stay within or outside of a defined region).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine a restriction zone within the first 3D region which restricts the motion of the robot to within or outside it in order to increase the performance of the machine by truncating the potential occupancy envelope of the machinery for a particular application (See Paragraph 30, “Safety-rated soft-axis and rate limitations can also be used to limit the envelope of the robot to improve performance of the system”.)
Regarding Claim 2, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu further teaches:
wherein the processor is configured to identify a pose and trajectory of the machinery based at least in part on state data provided by the machinery (see Claim 3, “The safety system of claim 1, wherein the processor is configured to identify the region corresponding to the machinery based at least in part on state data provided by the machinery”).
Regarding Claim 3, the combination of Vu and Behnisch teaches:
The safety system of claim 2
Vu further teaches:
wherein the state data is safety-rated and is provided over a safety-rated communication protocol (see Claim 4, “The safety system of claim 3, wherein the state data is safety-rated and is provided over a safety-rated communication protocol”).
Regarding Claim 4, the combination of Vu and Behnisch teaches:
The safety system of claim 3
Vu further teaches:
wherein the state data is not safety-rated but is validated by information received from a plurality of sensors (see at least Claim 5, “The safety system of claim 3, wherein the state data is not safety-rated but is validated by information received from the sensors”).
Regarding Claim 5, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu further teaches:
further comprising a control system, executable by the processor, having safety-rated and non-safety-rated components, restriction of the operation of the machinery to remain within or outside the restriction zone being performed by the safety-rated component, (see at least paragraph 71 and 72, “In some cases a hybrid system may be optimal—many robots have a digital input that can be used to hold a safety-monitored stop. It may be desirable to use a communication protocol for variable speed, for example, when intruding objects are relatively far from the robot, but to use a digital safety-monitored stop when the robot must come to a complete stop, for example, when intruding objects are close to the robot”).
Regarding Claim 8, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu further teaches:
wherein the safety protocol specifies a protective separation distance as a minimum distance separating the machinery from the human (see at least paragraph 51, “Risk reduction is achieved by maintaining at least a protective separation distance between the human worker and robot during periods of robot motion”).
Regarding Claim 9, the combination of Vu and Behnisch teaches:
The safety system of claim 8
Vu further teaches:
wherein the processor is configured to, during physical performance of the activity, continuously compare an instantaneous measured distance between the machinery and the human to the protective separation distance and adjust an operating speed of the machinery based at least in part on the comparison (see at least paragraph 55, 59, “Here we are concerned with dynamic environments in which objects and people come, go, and change position; hence, safe actions are calculated by a safe-action determination module (SADM) 425 in real time based on all sensed relevant objects and on the current state of robot 402, and these safe actions may be updated each cycle”, 60, 64, and 65 “One approach to achieving this is to modulate the robot's maximum velocity (by which is meant the velocity of the robot itself or any appendage thereof) proportionally to the minimum distance between any point on the robot and any point in the relevant set of sensed objects to be avoided”).
Regarding Claim 10, the combination of Vu and Behnisch teaches:
The safety system of claim 8
Vu further teaches:
wherein the processor is configured to, during physical performance of the activity, govern an operating speed of the machinery to a set point at a distance larger than the protective separation distance (see paragraph 65, “The robot is allowed to operate at maximum speed when the closest object is further away than some threshold distance beyond which collisions are not a concern, and the robot is halted altogether if an object is within a certain minimum distance”).
Regarding Claim 11, the combination of Vu and Behnisch teaches:
The safety system of claim 10
Vu further teaches:
further comprising a control system, executable by the processor, having safety-rated and non-safety-rated components, the operating speed of the machinery being governed by the non-safety-rated component (see at least paragraph 71, (However, a safety-rated protocol is not available, additional safety-rated software on the system can be used to ensure that the entire system remains safe. For example, SADM 425 may determine the expected speed and position of the robot if the robot is operating in accordance with the safe actions that have been communicated. SADM 425 then determines the robot's actual state as described above. If the robot's actions do not correspond to the expected actions, SADM 425 causes the robot to transition to a safe state, typically using an emergency stop signal. This effectively implements a real-time safety-rated control scheme without requiring a real-time safety-rated interface beyond a safety-rated stopping mechanism” and 72).
Regarding Claim 12, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu further teaches:
wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones (see at least claim 9, “The safety system of claim 1, wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones”).
Regarding Claim 13, the combination of Vu and Behnisch teaches:
The safety system of claim 12
Vu further teaches:
wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery, (see at least claim 13, “wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery”).
Regarding Claim 14, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu further teaches:
wherein the processor is further configured to recognize a workpiece being handled by the machinery and treat the workpiece as a portion thereof in identifying the first 3D region (see at least claim 14, “wherein the processor is further configured to recognize a workpiece being handled by the machinery and treat the workpiece as a portion thereof in identifying the first 3D region”).
Regarding Claim 15, Vu teaches:
A method of enforcing safe operation of machinery performing an activity in a three- dimensional (3D) workspace (see at least Claim 16, “A safety system for enforcing safe operation of machinery performing a planned activity in a three-dimensional (3D) workspace, the planned activity comprising a plurality of permitted trajectories executed by the machinery”), the method comprising the steps of: 
electronically storing (see at least Claim 1, “a computer memory for storing”) (i) a model of the machinery and its permitted movements and (see at least Claim 1, “(ii) a model of the machinery and the plurality of permitted trajectories executed by the machinery during performance of the planned activity”) and (ii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human (see at least Claim 1, “(iii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human”); and 
computationally generating, from the stored images, a 3D spatial representation of the workspace (see at least Claim 1, “computationally generate, from the stored images, a 3D spatial representation of the workspace”); 
computationally mapping a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace (see at least Claim 1, “identify a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace” and Paragraph 22, “an analysis module 342 registers the images in frame buffers 335 and analyzes them to classify regions of the monitored workspace 100. The result of the classification may be stored in a space map”) augmented by a 3D envelope around the machinery spanning all movements executed by the machinery during performance of the activity (see at least Claim 1, “augmented by a 3D envelope around the machinery spanning additional space occupied by the machinery during performance of the permitted trajectories in accordance with the stored model”); 
computationally identifying a second 3D region of the workspace corresponding to space occupied or potentially occupied by a human within the workspace augmented by a 3D envelope around the human corresponding to anticipated movements of the human within the workspace during the interval (see at least Claim 1, “identify a second 3D region of the workspace corresponding to space occupied, or potentially occupied, by a human within the workspace within a predetermined future time”);
 electronically storing a geometric representation of a restriction zone within the first 3D region of the workspace (See at least Paragraph 65, elements 508 and 510, and Figure 5); and
during physical performance of the activity, restricting operation of the machinery in accordance with a safety protocol based on proximity between the first and second regions (See at least Claim 1, “restricting the activity of the machinery in accordance with the safety protocol based on proximity between the first and second regions).
Vu does not explicitly teach whereby the machinery remains within or outside the restriction zone, Vu does not explicitly teach (b) to remain within or outside the restriction zone, though Vu does teach in Paragraph 5, “In recent years, robot manufacturers have also introduced so-called “soft” axis and rate limitation systems—safety-rated software that constrain the robot to certain parts of its range of motion as well as to certain speeds” and further in Paragraph 30 that, “Safety-rated soft-axis and rate limitations can also be used to limit the envelope of the robot to improve performance of the system”. Behnisch explicitly teaches one of these existing systems which causes the motion of the robot (b) to remain within or outside the restriction zone (See at least Sheet 17, Section 4.2.1, "The main features of SafeMove are the use of Cartesian zones with additional tool centre point (tcp)-supervision, safe tcp speed and safe standstill. ... There are eight user configurable inputs for dynamic activation of different features, like safe standstill, safe Cartesian speed or a Cartesian zone". Sheets 20 and 21, Section 5.6.2, "With SafeMove it is possible to limit the workspace in different ways:	· Limit by axis configurations 	· Cartesian zone definition 	· Cartesian zone definition with tool supervision". Sheet 21, Section 5.6.3, "With SafeMove it is possible to define a Cartesian zone for the operation. ... So you should roughly define your safe zones in the layout and later on define the x,y,z coordinates for the Cartesian zone definition". Sheet 23, Section 5.7.1, "Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator" and associated figure. Associated figure shows that a defined zone, color coded green, can be inverted in the "EPS Wizard" by selecting the "Invert" checkbox. By either leaving the "Invert" checkbox deselected, or selecting it and inverting a single or plurality of axis ranges, the robot motion may be restricted to alternatively stay within or outside of a defined region. See also Sheets 23 and 24, Section 5.7.2 and associated Figures which further discusses and illustrates using logical combinations of axes and Boolean algebra to alternatively restrict robot motion to stay within or outside of a defined region).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine a restriction zone within the first 3D region which restricts the motion of the robot to within or outside it in order to increase the performance of the machine by truncating the potential occupancy envelope of the machinery for a particular application (See Paragraph 30, “Safety-rated soft-axis and rate limitations can also be used to limit the envelope of the robot to improve performance of the system”.)
Regarding Claim 16, the combination of Vu and Behnisch teaches:
The method of claim 15
Vu further teaches:
further comprising the step of identifying a pose and trajectory of the machinery based at least in part on state data provided by the machinery (see at least Claim 3, “wherein the processor is configured to identify the region corresponding to the machinery based at least in part on state data provided by the machinery”).
Regarding Claim 17, the combination of Vu and Behnisch teaches:
The method of claim 16
Vu further teaches:
wherein the state data is safety-rated and is provided over a safety-rated communication protocol (see at least Claim 4, “wherein the state data is safety-rated and is provided over a safety-rated communication protocol”).
Regarding Claim 18, the combination of Vu and Behnisch teaches:
The method of claim 17
Vu further teaches:
wherein the state data is not safety-rated but is validated by information received from a plurality of sensors (see at least Claim 5, “wherein the state data is not safety-rated but is validated by information received from the sensors”).
Regarding Claim 19, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu further teaches:
further comprising providing a control system having safety- rated and non-safety-rated components, restriction of the operation of the machinery to remain within or outside the restriction zone being performed by the safety-rated component (see at least paragraph 71 and 72, “In some cases a hybrid system may be optimal—many robots have a digital input that can be used to hold a safety-monitored stop. It may be desirable to use a communication protocol for variable speed, for example, when intruding objects are relatively far from the robot, but to use a digital safety-monitored stop when the robot must come to a complete stop, for example, when intruding objects are close to the robot”).
Regarding Claim 22, the combination of Vu and Behnisch teaches:
The method of claim 15
Vu further teaches:
wherein the safety protocol specifies a protective separation distance as a minimum distance separating the machinery from the human (see at least paragraph 51, “Risk reduction is achieved by maintaining at least a protective separation distance between the human worker and robot during periods of robot motion”).
Regarding Claim 23, the combination of Vu and Behnisch teaches:
The method of claim 22
Vu further teaches:
further comprising, during physical performance of the activity, continuously comparing an instantaneous measured distance between the machinery and the human to the protective separation distance and adjusting an operating speed of the machinery based at least in part on the comparison (see at least paragraph 55, 59, “Here we are concerned with dynamic environments in which objects and people come, go, and change position; hence, safe actions are calculated by a safe-action determination module (SADM) 425 in real time based on all sensed relevant objects and on the current state of robot 402, and these safe actions may be updated each cycle”, 60, 64, and 65 “One approach to achieving this is to modulate the robot's maximum velocity (by which is meant the velocity of the robot itself or any appendage thereof) proportionally to the minimum distance between any point on the robot and any point in the relevant set of sensed objects to be avoided”).
Regarding Claim 24, the combination of Vu and Behnisch teaches:
The method of claim 22
Vu further teaches:
further comprising, during physical performance of the activity, governing an operating speed of the machinery to a set point at a distance larger than the protective separation distance (see paragraph 65, “The robot is allowed to operate at maximum speed when the closest object is further away than some threshold distance beyond which collisions are not a concern, and the robot is halted altogether if an object is within a certain minimum distance”).
Regarding Claim 25, the combination of Vu and Behnisch teaches:
The method of claim 24
Vu further teaches:
further comprising providing a control system having safety-rated and non-safety-rated components, the operating speed of the machinery being governed by the non-safety-rated component (see at least paragraph 71, (However, a safety-rated protocol is not available, additional safety-rated software on the system can be used to ensure that the entire system remains safe. For example, SADM 425 may determine the expected speed and position of the robot if the robot is operating in accordance with the safe actions that have been communicated. SADM 425 then determines the robot's actual state as described above. If the robot's actions do not correspond to the expected actions, SADM 425 causes the robot to transition to a safe state, typically using an emergency stop signal. This effectively implements a real-time safety-rated control scheme without requiring a real-time safety-rated interface beyond a safety-rated stopping mechanism” and 72).
Regarding Claim 26, the combination of Vu and Behnisch teaches:
The method of claim 15
Vu further teaches:
wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones (see at least claim 9, “The safety system of claim 1, wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones”).
Regarding Claim 27, the combination of Vu and Behnisch teaches:
The method of claim 26
Vu further teaches:
wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery, (see at least claim 19, “wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery”).
Regarding Claim 28, the combination of Vu and Behnisch teaches:
The method of claim 15
Vu further teaches:
further comprising the steps of computationally recognizing a workpiece being handled by the machinery and treating the workpiece as a portion thereof in identifying the first 3D region (see at least claim 20, “further comprising the step of altering operation of the machinery in response to an intrusion into the workspace detected by the sensors”).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Claims 6, 7, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Behnisch, and further in view of Caldara (US 10668621 B1).
Regarding Claim 6, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu does not teach, but Behnisch further teaches:
wherein the restriction zone is a keep-out zone (See at least Sheet 17, Section 4.2.1, "The main features of SafeMove are the use of Cartesian zones with additional tool centre point (tcp)-supervision, safe tcp speed and safe standstill. ... There are eight user configurable inputs for dynamic activation of different features, like safe standstill, safe Cartesian speed or a Cartesian zone". Sheets 20 and 21, Section 5.6.2, "With SafeMove it is possible to limit the workspace in different ways:	· Limit by axis configurations 	· Cartesian zone definition 	· Cartesian zone definition with tool supervision". Sheet 21, Section 5.6.3, "With SafeMove it is possible to define a Cartesian zone for the operation. ... So you should roughly define your safe zones in the layout and later on define the x,y,z coordinates for the Cartesian zone definition". Sheet 23, Section 5.7.1, "Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator" and associated figure. Associated figure shows that a defined zone, color coded green, can be inverted in the "EPS Wizard" by selecting the "Invert" checkbox. By either leaving the "Invert" checkbox deselected, or selecting it and inverting a single or plurality of axis ranges, the robot motion may be restricted to alternatively stay within or outside of a defined region. See also Sheets 23 and 24, Section 5.7.2 and associated Figures which further discusses and illustrates using logical combinations of axes and Boolean algebra to alternatively restrict robot motion to stay within or outside of a defined region). 
Neither Vu or Behnisch teaches, but Caldara does teach:
 and the mapping module is further configured to determine a path along which the machinery can perform the activity without entering the keep-out zone (See at least Column 2, Lines 12-28, “In some embodiments, an area voxel map is generated with respect to a three-dimensional space within which a repositioning event is to occur. A number of movement voxel maps are identified as being related to potential repositioning options (movements calculated to result in the completion of the repositioning event). The movement voxel maps can be computed in real time or they can be precomputed (e.g., offline). The area voxel map is then compared to each of the movement voxel maps to identify collisions that may occur with respect to the repositioning options. In some embodiments, once a repositioning option is identified which results in no collision, that repositioning option is executed. In some embodiments, a set of valid repositioning options is generated to include a number of repositioning options that do not result in collisions. The system is then able to select from this set of repositioning options” and Column 16, Lines 9-16, “At 918, the system may identify a collision-free path based on the identified potential collisions. For example, the logical conjunction of step 914 may be performed with respect to a number of potential repositioning options. Based on these comparisons, the system may identify one or more collision-free paths that include those repositioning options determined to be valid. The system may then execute one of the repositioning options at 920”, and Figure 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the safety system of Vu with the restriction zone of Behnisch to truncate the potential occupancy envelope of the machinery for a particular application, and further combine this with the motion planning system of Caldara to further increase the efficiency of the machine, reduce the chance of collisions, and prevent the machine from entering the keep-out zone.
Regarding Claim 7, the combination of Vu and Behnisch teaches:
The safety system of claim 1
Vu does not teach, but Behnisch further teaches:
wherein the restriction zone is a keep-in zone (See at least Sheet 17, Section 4.2.1, "The main features of SafeMove are the use of Cartesian zones with additional tool centre point (tcp)-supervision, safe tcp speed and safe standstill. ... There are eight user configurable inputs for dynamic activation of different features, like safe standstill, safe Cartesian speed or a Cartesian zone". Sheets 20 and 21, Section 5.6.2, "With SafeMove it is possible to limit the workspace in different ways:	· Limit by axis configurations 	· Cartesian zone definition 	· Cartesian zone definition with tool supervision". Sheet 21, Section 5.6.3, "With SafeMove it is possible to define a Cartesian zone for the operation. ... So you should roughly define your safe zones in the layout and later on define the x,y,z coordinates for the Cartesian zone definition". Sheet 23, Section 5.7.1, "Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator" and associated figure. Associated figure shows that a defined zone, color coded green, can be inverted in the "EPS Wizard" by selecting the "Invert" checkbox. By either leaving the "Invert" checkbox deselected, or selecting it and inverting a single or plurality of axis ranges, the robot motion may be restricted to alternatively stay within or outside of a defined region. See also Sheets 23 and 24, Section 5.7.2 and associated Figures which further discusses and illustrates using logical combinations of axes and Boolean algebra to alternatively restrict robot motion to stay within or outside of a defined region).
Neither Vu or Behnisch teaches, but Caldara does teach:
 and the mapping module is further configured to determine a path along which the machinery can perform the activity without leaving the keep-in zone (See at least Column 2, Lines 12-28, “In some embodiments, an area voxel map is generated with respect to a three-dimensional space within which a repositioning event is to occur. A number of movement voxel maps are identified as being related to potential repositioning options (movements calculated to result in the completion of the repositioning event). The movement voxel maps can be computed in real time or they can be precomputed (e.g., offline). The area voxel map is then compared to each of the movement voxel maps to identify collisions that may occur with respect to the repositioning options. In some embodiments, once a repositioning option is identified which results in no collision, that repositioning option is executed. In some embodiments, a set of valid repositioning options is generated to include a number of repositioning options that do not result in collisions. The system is then able to select from this set of repositioning options” and Column 16, Lines 9-16, “At 918, the system may identify a collision-free path based on the identified potential collisions. For example, the logical conjunction of step 914 may be performed with respect to a number of potential repositioning options. Based on these comparisons, the system may identify one or more collision-free paths that include those repositioning options determined to be valid. The system may then execute one of the repositioning options at 920”, and Figure 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the safety system of Vu with the restriction zone of Behnisch to truncate the potential occupancy envelope of the machinery for a particular application, and further combine this with the motion planning system of Caldara to further increase the efficiency of the machine, reduce the chance of collisions, and prevent the machine from entering the keep-in zone.
Regarding Claim 20, the combination of Vu and Behnisch teaches:
The method of claim 15
Vu does not teach, but Behnisch further teaches:
wherein the restriction zone is a keep-out zone (See at least Sheet 17, Section 4.2.1, "The main features of SafeMove are the use of Cartesian zones with additional tool centre point (tcp)-supervision, safe tcp speed and safe standstill. ... There are eight user configurable inputs for dynamic activation of different features, like safe standstill, safe Cartesian speed or a Cartesian zone". Sheets 20 and 21, Section 5.6.2, "With SafeMove it is possible to limit the workspace in different ways:	· Limit by axis configurations 	· Cartesian zone definition 	· Cartesian zone definition with tool supervision". Sheet 21, Section 5.6.3, "With SafeMove it is possible to define a Cartesian zone for the operation. ... So you should roughly define your safe zones in the layout and later on define the x,y,z coordinates for the Cartesian zone definition". Sheet 23, Section 5.7.1, "Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator" and associated figure. Associated figure shows that a defined zone, color coded green, can be inverted in the "EPS Wizard" by selecting the "Invert" checkbox. By either leaving the "Invert" checkbox deselected, or selecting it and inverting a single or plurality of axis ranges, the robot motion may be restricted to alternatively stay within or outside of a defined region. See also Sheets 23 and 24, Section 5.7.2 and associated Figures which further discusses and illustrates using logical combinations of axes and Boolean algebra to alternatively restrict robot motion to stay within or outside of a defined region). 
Neither Vu or Behnisch teaches, but Caldara does teach:
further comprising the step of computationally determining a path along which the machinery can perform the activity without entering the keep-out zone. (See at least Column 2, Lines 12-28, “In some embodiments, an area voxel map is generated with respect to a three-dimensional space within which a repositioning event is to occur. A number of movement voxel maps are identified as being related to potential repositioning options (movements calculated to result in the completion of the repositioning event). The movement voxel maps can be computed in real time or they can be precomputed (e.g., offline). The area voxel map is then compared to each of the movement voxel maps to identify collisions that may occur with respect to the repositioning options. In some embodiments, once a repositioning option is identified which results in no collision, that repositioning option is executed. In some embodiments, a set of valid repositioning options is generated to include a number of repositioning options that do not result in collisions. The system is then able to select from this set of repositioning options” and Column 16, Lines 9-16, “At 918, the system may identify a collision-free path based on the identified potential collisions. For example, the logical conjunction of step 914 may be performed with respect to a number of potential repositioning options. Based on these comparisons, the system may identify one or more collision-free paths that include those repositioning options determined to be valid. The system may then execute one of the repositioning options at 920”, and Figure 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the safety system of Vu with the restriction zone of Behnisch to truncate the potential occupancy envelope of the machinery for a particular application, and further combine this with the motion planning system of Caldara to further increase the efficiency of the machine, reduce the chance of collisions, and prevent the machine from entering the keep-out zone.
Regarding Claim 21, the combination of Vu and Behnisch teaches:
The method of claim 15
Vu does not teach, but Behnisch further teaches:
wherein the restriction zone is a keep-in zone (See at least Sheet 17, Section 4.2.1, "The main features of SafeMove are the use of Cartesian zones with additional tool centre point (tcp)-supervision, safe tcp speed and safe standstill. ... There are eight user configurable inputs for dynamic activation of different features, like safe standstill, safe Cartesian speed or a Cartesian zone". Sheets 20 and 21, Section 5.6.2, "With SafeMove it is possible to limit the workspace in different ways:	· Limit by axis configurations 	· Cartesian zone definition 	· Cartesian zone definition with tool supervision". Sheet 21, Section 5.6.3, "With SafeMove it is possible to define a Cartesian zone for the operation. ... So you should roughly define your safe zones in the layout and later on define the x,y,z coordinates for the Cartesian zone definition". Sheet 23, Section 5.7.1, "Due to your application and operation space it could be that you would like to invert the axis ranges and safety zones settings. This can easily be done in the configurator" and associated figure. Associated figure shows that a defined zone, color coded green, can be inverted in the "EPS Wizard" by selecting the "Invert" checkbox. By either leaving the "Invert" checkbox deselected, or selecting it and inverting a single or plurality of axis ranges, the robot motion may be restricted to alternatively stay within or outside of a defined region. See also Sheets 23 and 24, Section 5.7.2 and associated Figures which further discusses and illustrates using logical combinations of axes and Boolean algebra to alternatively restrict robot motion to stay within or outside of a defined region).
Neither Vu or Behnisch teaches, but Caldara does teach:
further comprising the step of computationally determining a path along which the machinery can perform the activity without leaving the keep-in zone (See at least Column 2, Lines 12-28, “In some embodiments, an area voxel map is generated with respect to a three-dimensional space within which a repositioning event is to occur. A number of movement voxel maps are identified as being related to potential repositioning options (movements calculated to result in the completion of the repositioning event). The movement voxel maps can be computed in real time or they can be precomputed (e.g., offline). The area voxel map is then compared to each of the movement voxel maps to identify collisions that may occur with respect to the repositioning options. In some embodiments, once a repositioning option is identified which results in no collision, that repositioning option is executed. In some embodiments, a set of valid repositioning options is generated to include a number of repositioning options that do not result in collisions. The system is then able to select from this set of repositioning options” and Column 16, Lines 9-16, “At 918, the system may identify a collision-free path based on the identified potential collisions. For example, the logical conjunction of step 914 may be performed with respect to a number of potential repositioning options. Based on these comparisons, the system may identify one or more collision-free paths that include those repositioning options determined to be valid. The system may then execute one of the repositioning options at 920”, and Figure 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the safety system of Vu with the restriction zone of Behnisch to truncate the potential occupancy envelope of the machinery for a particular application, and further combine this with the motion planning system of Caldara to further increase the efficiency of the machine, reduce the chance of collisions, and prevent the machine from entering the keep-in zone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 Notice of References Cited form.
Examiner notes US Patent No. 10099372 to Vu which is directed to detecting and classifying workspace regions for safety monitoring. Examiner notes US Patent No. 10325485 B1 to Schuster which is directed to a system or process to detect, discriminate, aggregate, track, and rank safety related information in a collaborative workspace. Examiner notes US Patent Application No. 2018/0297204 A1 to Krasny et. al which is directed to a teach mode collision avoidance system and method for industrial robotic manipulators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jake Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW C GAMMON/Examiner, Art Unit 4164         

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664